DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed on October 5, 2021 have been fully considered.  The amendments are sufficient to overcome the 35 USC 102 rejection which is withdrawn.
3.	The amendments are not successful in overcoming the obviousness-type double patenting rejection.  All claims remain rejected.  Below are responses to Applicant’s rebuttal arguments.
	The claims were previously rejected as being unpatentable over claims 49-55 of copending Application No. 16/094,682.  The claims of the copending application were drawn to pharmaceutical compositions comprising compounds that included those in the instant claims.  It was determined that the skilled artisan has the teaching, suggestion and motivation to practice the claimed invention and as such the instant claims were found to be prima facie obvious over the claims of the copending application.
	Applicants have argued that the copending application is later filed.  Therefore, the provisional rejection should be withdrawn and the instant application should be allowed to go to issuance.  This argument is considered, however, not found to be persuasive.  The copending application is no longer under prosecution as a Notice of Allowance has been issued.  For this reason, the rejection cannot be withdrawn
	Applicants argued that the reference application contains compositions further comprising a second pharmaceutical agent.  This argument has been considered, however, it is not found to be persuasive.  The presence of an additional agent in a composition would still be within the scope of the instant claims.  Thus, the instant claims are still found to be prima facie obvious. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUN JAE YOO/Primary Examiner, Art Unit 1626